DETAILED ACTION
This communication is a non-final office action on the merits on patent application 16/592842, attorney docket 5649-5041 which has claims foreign priority to Korean application 10-2019-0037315, filed 03/29/2019, assigned to Samsung Corp. The present application was filed on or after March 16, 2013 and is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending and are considered below. Note that examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6 and 11 and their dependents are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claims 6 and 11 recite “extending on an upper surface and a side wall of the lower electrode” It is not clear how a layer extends “on” a surface. Examiner suggest extend along a surface or extend vertically from a surface. Examiner will interpret the claim most broadly to mean the dielectric layer is on the top surface and on the sidewall surface.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1-5 are rejected under 35 U.S.C. 102a2 as being anticipated by Lee et al. (U.S. 2020/0105633).

As for claim 1,
Lee teaches in figure 1A, a semiconductor device comprising: 
a capacitor [0005] comprising: 
a lower electrode (103/RSL); 
an upper electrode (101) on the lower electrode; 
and a dielectric layer (102) extending between the lower electrode and the upper electrode,

wherein the doped region of the lower electrode is configured to increase a capacitance of the capacitor ([0176]).

As for claim 2,
Lee teaches the semiconductor device of claim 1, wherein the doped region of the lower electrode is configured to increase a dielectric constant of the dielectric layer ([0176]).

As for claim 3,
Lee teaches the semiconductor device of claim 1, wherein the doped region of the lower electrode is configured to change a crystal phase ratio of the dielectric layer ([0176], changes the local crystallization, which inherently changes the ratio because)

As for claim 4, 
Lee teaches he semiconductor device of claim 1, wherein the doped region of the lower electrode comprises niobium (Nb) dopants [0028, 0032].

As for claim 5,
Lee teaches the semiconductor device of claim 1, wherein a dopant concentration in the doped region of the lower electrode decreases as a distance from the dielectric layer increases (there is a step change at the interface).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (U.S. 2013/0005110) in view of Lee.

As for claim 6,
Yoon teaches in figure 14, a semiconductor device comprising: 
a capacitor ([0005]) comprising: 
a lower electrode (180); 

a dielectric layer (182) extending between the lower electrode and the upper electrode and extending on an upper surface and a side wall of the lower electrode (shown in figure 14 on the top edge of the electrode and on the sides).
Yoon does not teach that the lower electrode comprises an undoped region and a doped region, wherein the doped region of the lower electrode extends between the undoped region of the lower electrode and the upper surface of the lower electrode and extends between the undoped region of the lower electrode and the side wall of the lower electrode.
However; Lee teaches adding a doped region (ISL or RSL) to the electrode facing the dielectric, which in the combination would be on deposited top of the lower electrode and could only be formed after the sacrificial layer 151 is removed between figures 12 and 13, so it would extend between the undoped region of the lower electrode and the upper surface of the lower electrode and extend between the undoped region of the lower electrode and the side wall of the lower electrode.
It would have been obvious to one skilled in the art at the effective filing date of this application toad the doped layer to the electrode because the ICL, like the RCL will react with the dielectric to increase the dielectric constant by crystalizing it.  [0176] One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 9
.

Claim 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Komeda et al. (U.S. 2018/0108486) in view of Lee

As for claim 6,
Komeda teaches in figures 1 and 10, a semiconductor device comprising: 
a capacitor ([0020]) comprising: 
a lower electrode (42/38); 
an upper electrode (26) on the lower electrode; and 
a dielectric layer (28) extending between the lower electrode and the upper electrode and extending on an upper surface and a side wall of the lower electrode (shown in figure 1 on the top edge of the electrode and on the sides).
Komeda does not teach that the lower electrode comprises an undoped region and a doped region, wherein the doped region of the lower electrode extends between the undoped region of the lower electrode and the upper surface of the lower electrode and extends between the undoped region of the lower electrode and the side wall of the lower electrode.

It would have been obvious to one skilled in the art at the effective filing date of this application toad the doped layer to the electrode because the ICL, like the RCL will react with the dielectric to increase the dielectric constant by crystalizing it.  [0176] One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 8, 
Komeda in view of Lee Makes obvious the semiconductor device of claim 6 and in combination, Komeda teaches a supporting layer (52) that contacts the side wall of the lower electrode (at the sides), wherein the supporting layer contacts the doped region and the undoped region of the lower electrode (the doped layer of Lee would be deposited on the support and the electrode, so that the support contacts the doped layer, and still contacts the electrode at the sides.)

Claim 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tu et al (U.S. 2010/0127316) in view of Lee.


a capacitor ([0040]) comprising: 
a lower electrode (34); 
an upper electrode (38) on the lower electrode; and 
a dielectric layer (36) extending between the lower electrode and the upper electrode and extending on an upper surface (across the horizontal surfaces at the bottom) and a side wall of the lower electrode, 
Tu does not teach that the lower electrode comprises an undoped region and a doped region, 
and wherein the doped region of the lower electrode extends between the undoped region of the lower electrode and the upper surface of the lower electrode and extends between the undoped region of the lower electrode and the side wall of the lower electrode.
However, Lee teaches adding a doped region (RSL) to the electrode facing the dielectric, which in the combination would be on deposited top of the lower electrode, so that it extends between the undoped region of the lower electrode and the upper surface of the lower electrode and extends between the undoped region of the lower electrode and the side wall of the lower electrode.
It would have been obvious to one skilled in the art at the effective filing date of this application toad the doped layer to the electrode because the ICL, like the RCL will react with the dielectric to increase the dielectric constant by crystalizing it.  [0176] One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 10, 
Tu in view of lee makes obvious the semiconductor device of claim 6, and in the combination, Tu teaches a supporting layer (32) that contacts the side wall of the lower electrode, wherein the supporting layer contacts the undoped region of the lower electrode and does not contact the doped region of the lower electrode. (in the combination the doped region is on the inside of the electrode “cup”).
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach of make obvious a graded dopant layer in the lower electrode.
Claims 11-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
The prior art does not teach or make obvious the device of claim 11 which includes novel feature of a doped region of a lower electrode extending between the undoped region of the lower electrode and a lower surface of the lower electrode.
Claims 12-20 depend from claim 11 and include the same novel feature.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A BODNAR/           Examiner, Art Unit 2893